Citation Nr: 1429944	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right shoulder disability, to include as secondary to cervical spine disability.

2. Entitlement to service connection for a right hip disability, to include as secondary to low back disability, bilateral ankle disability, and/or bilateral knee disability.

3. Entitlement to service connection for a left hip disability, to include as secondary to low back disability, bilateral ankle disability, and/or bilateral knee disability.

4. Entitlement to an increased rating, in excess of 10 percent, for a cervical spine disability.

5. Entitlement to an increased, rating in excess of 10 percent, for a low back disability.

6. Entitlement to an increased rating, in excess of 10 percent, for a right wrist disability.

7. Entitlement to an increased rating, in excess of 10 percent, for a right ankle disability.

8. Entitlement to an increased rating, in excess of 10 percent, for a left ankle disability.

9. Entitlement to an increased rating, in excess of 10 percent, for allergic rhinitis with asthma.

10. Entitlement to an increased rating, in excess of 30 percent, for anxiety disorder.

11. Entitlement to an increased rating, in excess of 10 percent, for hemorrhoids.

12. Entitlement to an initial rating in excess of 30 percent for migraine headaches.

13. Entitlement to an initial rating in excess of 10 percent for right knee disability.

14. Entitlement to an initial rating in excess of 10 percent for left knee disability.

15. Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.

16. Entitlement to an initial compensable rating for temporomandibular joint (TMJ) disability.

17. Entitlement to an initial compensable rating for bruxism.

18. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

19. Entitlement to an effective date prior to March 31, 2010 for service connection for migraine headaches.

20. Entitlement to an effective date prior to March 31, 2010 for service connection for right knee disability.

21. Entitlement to an effective date prior to March 31, 2010 for service connection for a left knee disability.

22. Entitlement to an effective date prior to March 31, 2010 for service connection for bilateral pes planus.

23. Entitlement to an effective date prior to March 31, 2010 for service connection for bruxism.


REPRESENTATION

Appellant represented by:	Robert W. Gilikin, II, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in March 2010, March 2011, and April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to service connection for left hip and right hip disabilities and a right shoulder disability, entitlement to TDIU, and entitlement to increased disability ratings for allergic rhinitis with asthma and migraine headaches are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's cervical spine disability is manifested by mild limitation of motion due to pain; limitation of flexion to 15 degrees or less, incapacitating episodes, abnormal gait or spinal contour, or neurologic impairment have not been shown; except between July 31, 2010 and November 15, 2012 when combined range of motion was less than 170 degrees.

2. The Veteran's low back disability is manifested by mild limitation of motion due to pain; limitation of flexion to less than 60 degrees, incapacitating episodes, abnormal gait or spinal contour, or neurologic impairment have not been shown, except for the period from July 31, 2010 to November 15, 2012 when the combined range of motion was less than 120 degrees.

3. The Veteran's right wrist disability is manifested by painful limitation of motion without ankylosis.

4. The Veteran's right ankle disability is manifested by painful limitation of motion with repeated flare-ups resulting in marked limitation of motion. 

5. The Veteran's left ankle disability is manifested by painful limitation of motion with repeated flare-ups resulting in marked limitation of motion.

6. The Veteran's anxiety disorder is manifested by occupational and social impairment resulting in reduced reliability and productivity; deficiencies in most areas, such as family, work, judgment, and thinking, has not been shown.

7. The Veteran's hemorrhoids are manifest by itching and swelling as well as an anal fissure, but persistent bleeding, secondary anemia, poor sphincter control with leakage, or the need to use pads are not shown.

8. The Veteran's right knee disability is manifested by mild but noncompensable limitation of motion due to pain; limitation of flexion or extension to a compensable degree; or instability has not been shown.

9. The Veteran's left knee disability is manifested by mild but noncompensable limitation of motion due to pain; limitation of flexion or extension to a compensable degree or instability has not been shown.

10. The Veteran's bilateral pes planus is manifested by a moderate disability with some pain on use; severe disability with objective evidence of marked deformity, pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities has not been shown.

11. The Veteran's TMJ disability has not been productive of lateral excursion of 4 millimeters or less, inter-incisal range of motion of 40 millimeters or less, and has not resulted in additional functional loss at any time during the period on appeal, except for evidence of painful motion. 

12. The Veteran's service-connected bruxism has not resulted in any functional impairment due to loss of motion, masticatory function loss, limitation of right or left lateral excursion to less than 0 to 10 millimeters (mm), no limitation of inter-incisal range to less than 0 to 50 mm, or unrestorable lost masticatory surface involving loss of all upper anterior or lower anterior teeth or the loss of all upper and lower teeth on one side.

13. The assigned effective date of March 31, 2010, for service connection for migraine headaches, right knee disability, left knee disability, bilateral pes planus, and bruxism is the date the claim of service connection for these disabilities was completed and filed.




CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 10 percent for a cervical spine disability have not been met; except during the period from July 31, 2010 to November 15, 2012, when the criteria for a 20 percent rating were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

2. The criteria for a disability rating higher than 10 percent for a low back disability have not been met; except during the period from July 31, 2010 to November 15, 2012, when the criteria for a 20 percent rating were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

3. The criteria for a disability rating higher than 10 percent for right (dominant) wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2013).

4. The criteria for a 20 percent disability rating for a right ankle disability have been met.  38 C.F.R. § 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).

5. The criteria for a 20 percent disability rating for a left ankle disability have been met.  38 C.F.R. § 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).

6. The criteria for a 50 percent disability rating for anxiety disorder have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10, 4.124a, Diagnostic Code 9413 (2013).

7. The criteria for a 20 percent disability rating for hemorrhoids have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10, 4.114, Diagnostic Code 7336 (2013).

8. The criteria for an initial disability rating higher than 10 percent for a right knee disability have not been met.  38 C.F.R. § 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2013).

9. The criteria for an initial disability rating higher than 10 percent for a left knee disability have not been met.  38 C.F.R. § 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257, 5260, 5261 (2013).

10. The criteria for an initial disability rating greater than 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2013).

11. The criteria for an initial 10 percent rating for TMJ have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2013).

12. The criteria for an initial compensable disability rating for bruxism have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7 and Diagnostic Codes 9905, 9913 (2013).

13. The criteria for entitlement to an effective date prior to March 31, 2010 for migraine headaches, right knee disability, left knee disability, bilateral pes planus, and bruxism have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent letters in September 2009, April 2010, and November 2010 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also furnished with proper notice both for increased rating claims and for initial rating claims and explained what type of information and evidence was needed to establish an effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided with VA examinations for the disabilities on appeal in December 2009, October 2010, April 2011 and November 2012.  The examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA and VBMS folders as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 (2007).

At the time of an initial rating, separate ratings can be assigned for separate periods of time from the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see Mitchell v. Shinseki, 25 Vet App 32 (2011); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

However, these provisions are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown.

Neck and Back Disabilities

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), Diagnostic Codes 5235 to 5243, or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula), Diagnostic Code 5243.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula include vertebral fracture or dislocation, sacroiliac injury and weakness, lumbosacral or cervical strain, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, spinal fusion, and degenerative arthritis of the spine (for degenerative arthritis of the spine, see also Diagnostic Code 5003, for arthritis).

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

The IVDS Formula provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Cervical Spine (Neck)

On a December 2009 VA examination, the Veteran reported cervical spine symptoms including stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  He had not had any incapacitating episodes and stated that he did not experience any functional limitations due to this disability.  Examination showed no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone, atrophy, or ankylosis.  There was tenderness over C6-7.  Range of motion testing showed flexion to 40 degrees with pain at 35, extension to 40 degrees with pain at 35, lateral flexion at 40 degrees bilaterally with pain at 35, and lateral rotation to 75 degrees bilaterally, with pain at 75 degrees.  

A July 2010 note from the Veteran's VA primary care physician stated that range of motion testing had been done at his request, although the provider was not officially trained to use a goniometer and the values given were, therefore, approximate.  The Veteran had flexion to 35 degrees, extension to 15 degrees, lateral flexion to 10 degrees bilaterally, and rotation to 10 degrees bilaterally.

At a VA examination on November 16, 2012 VA, the examiner noted a diagnosis of cervical spine degenerative disc disease.  Range of motion testing showed flexion to 45 degrees without evidence of pain, extension to 45 degrees without evidence of pain, lateral flexion to 45 degrees bilaterally without evidence of pain, and lateral rotation to 80 degrees bilaterally without evidence of pain.  There were no flare-ups.  There was no additional limitation on repetitive motion, and no tenderness, muscle spasm, atrophy, radiculopathy, neurological symptoms, or IVDS shown.  The Veteran's reflexes and sensation were normal, he did not require any braces or assistive devices, and X-rays showed no evidence of arthritis. 

While the Veteran has had reduced range of motion as a result of pain, at all times during the appeals period (except for the period from July 31, 2010 to November 15, 2012) his forward flexion has exceeded 15 degrees.  At no time has the Veteran demonstrated abnormal spinal contour as a result of muscle spasm, pain, or guarding, and he has not experienced any incapacitating episodes.  In short, the disability picture is most consistent with one rated at 10 percent.

The Board acknowledges the July 31, 2010 measurements by the Veteran's primary care physician, who was admittedly not trained in the use of a goniometer, when the Veteran's combined range of motion was less than 170 degrees.  The combined range of motion of only 90 degrees recorded in July 2010 is consistent with the criteria for a 20 percent rating.  Accordingly a 20 percent rating is granted for the period from the date of the July 2010 evaluation to the day before the November 2012 examination.  

Separate ratings would be available for neurologic impairment, but the VA examinations have shown normal neurologic findings and there is no other evidence of neurologic impairment.

Low Back

On the December 2009 VA examination, the Veteran complained of symptoms which included stiffness, weakness, and constant, moderate pain, which limited his ability to walk to about one and one-half miles or 45 minutes.  While he had some flare-ups, they did not cause any functional impairment or reduction in his range of motion.  He had not had any incapacitating episodes.  His combined constant pain from his knees, hips, back, and ankles had caused him to miss on average four to six days of work per month.  Examination showed normal steady gait and posture with no abnormal weight bearing and no need for any assistive devices.  Range of motion testing showed flexion to 80 degrees with pain at 75, extension to 30 degrees with pain at 25, lateral flexion to 30 degrees bilaterally with pain at 25, and lateral rotation to 30 degrees bilaterally with pain at 25.  Repetitive motion did not result in in any additional limitation and there was no evidence of muscle spasm or guarding.  The Veteran did have tenderness and weakness at L5-S1, but no change in spinal contour, atrophy, ankylosis, motor weakness, sensory deficits or evidence of IVDS.  The Veteran's reflexes were normal and the X-rays were normal, although the Veteran did have positive straight leg raising tests bilaterally. 

The July 31, 2010 note from the Veteran's primary care physician included measurements of low back motion.  Range of motion testing showed flexion to 60 degrees, extension to 10 degrees, side flexion to 10 degrees bilaterally, and extension to 10 degrees bilaterally.

On November 2012 VA examination, the Veteran's diagnosis was listed as low back strain, asymptomatic.  Range of motion testing showed flexion to 90 degrees without evidence of pain, extension to 30 degrees without evidence of pain, lateral flexion to 30 degrees bilaterally without evidence of pain, and lateral rotation to 30 degrees bilaterally without evidence of pain.  There was no additional functional limitation after repetitive motion.  The Veteran did not have any localized tenderness, pain to palpation, atrophy, radiculopathy, neurological symptoms or IVDS.  Muscle strength testing was normal as was muscle reflex testing.  The straight leg raising test was negative bilaterally and X-rays did not shown any evidence of arthritis.   

At no time has the Veteran been shown to have incapacitating episodes as defined by Diagnostic Code 5243 Note (1).  While there is limitation of motion due to pain, the VA examinations both showed flexion beyond 60 degrees and combined ranges of motion in excess of 120 degrees.  There is no muscle spasm or guarding and no abnormal gait or posture shown at any point.

The July 2010 measurements taken by the Veteran's primary care provider, as discussed above, were admittedly approximate values only and performed without training in the use of a goniometer.  The Veteran's flexion at that time; however, was 60 degrees, the dividing point between a 10 percent and a 20 percent disability rating.  Combined range of motion was 110 degrees, just shy of the 120 degrees dividing line.  These findings more closely approximate the criteria for a 20 percent rating.  That rating is therefore granted from the day of the evaluation to the date of the 2012 examination.  

Neurologic findings have been normal on examinations and not otherwise reported.  The evidence is against rating higher than those awarded in this decision.  

Right Wrist Disability

Degenerative arthritis is rated under Diagnostic Code 5003.  Those criteria provide that degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  Further, if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Wrist disability is evaluated under Diagnostic Code 5215.  See 38 C.F.R. § 4.71a.  Under these criteria, limitation of motion of either the dominant or minor joint is evaluated at a maximum 10 percent.  A higher rating is warranted only for ankylosis. See Diagnostic Code 5214.  Limitation of motion on dorsiflexion is defined as less than 0 to 15 degrees; and, palmar flexion as motion limited in line with the forearm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 and Plate I.

At the December 2009 VA examination, the Veteran reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness, pain and numbness.  He reported flare-ups as often as four times per month, lasting for one day, with pain severity at 10, but no resulting functional impairment or any limitation of motion of joint.  On examination, the examiner noted tenderness with some limitation of motion due to pain.  Range of motion testing showed dorsiflexion to 60 degrees, with pain at 55 degrees, palmar flexion to 70 degrees with pain at 65 degrees, radial deviation to 15 degrees with pain at10 degrees, and ulnar deviation to 40 degrees with pain at 35 degrees.  Repetitive motion did not result in additional limitation and X-rays were normal.

A July 2010 note by the Veteran's primary care provider recorded range of motion testing done at the Veteran's request.  The provider was not officially trained in use of goniometer and stated that all values were approximate.  At that time, dorsiflexion was 20 degrees, palmar flexion was 40 degrees, radial deviation was 20 degrees, and ulnar deviation was 25 degrees.

On November 2012 VA examination, the examiner noted a diagnosis of asymptomatic tendinitis in the right wrist.  Range of motion testing showed dorsiflexion to 70 degrees and palmar flexion to 80 degrees, both without evidence of pain or additional loss of motion on repetitive testing.  The Veteran exhibited no functional loss, no pain on palpation, normal muscle strength and no X-ray evidence of arthritis. 

The evidence does not demonstrate entitlement to a disability rating higher than the currently assigned 10 percent.  Although the Veteran has reported functional impairment, the provisions of 38 C.F.R. §§ 4.40, 4.45 do not provide a basis for increased ratings because they do not apply, because the Veteran is in receipt of the maximum rating for limitation of motion and a higher rating requires ankylosis.  Johnston.  In addition, a separate rating under Diagnostic Code 5003 would constitute prohibited pyramiding, because both ratings would contemplate limitation of motion.  38 C.F.R. § 4.14 (2012).  A higher schedular rating would require ankylosis, which is not shown, as the Veteran has at least 20 degrees of motion in his wrist, and VA examinations have shown much greater range of motion.  In short, the preponderance of the evidence is against an increased rating for the Veteran's right wrist disability.  

Ankle Disabilities

The Veteran's bilateral ankle disabilities are each evaluated under the rating code for limited motion of the ankle.  Under this rating code, a 10 percent evaluation is assigned for moderate limitation of motion, and a 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

In addition, Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  As the Veteran does not have ankylosis of either ankle, these criteria are not applicable.

On the December 2009 VA examination, the Veteran reported weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability, tenderness, subluxation, pain, dislocation and numbness.  He reported flare-ups every few weeks, lasting about five days, with no resulting functional limitations.  He had difficulty standing and walking and missed four to six days of work a month, although he had not been incapacitated.  Examination showed normal ranges of motion in both ankles, with no evidence of abnormal weight-bearing.  There was tenderness on examination and some mild limitation of motion due to pain, but the examiner did not include measurements.  

In June 2010, the Veteran received treatment for ankle pain at a local emergency room and at VA.  He reported that his ankles were getting worse and felt sprained all the time, like standing on a cue ball under the arch of his foot.  He had been bed ridden for two weeks, could only walk 30 feet, and his insteps were numb.  He stated that this happened three times a year with his right ankle and about six times per year with his left.  Normally only one foot was painful at a time, with the pain lasting four to five days each time.

In the July 2010 note, the Veteran's primary care provider stated that range of motion testing had shown approximately 5 degrees for dorsiflexion, bilaterally; and plantar flexion to 20 degrees, bilaterally. 

On an October 2010 VA examination, the Veteran complained of tenderness bilaterally.  The examination showed no evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, or ankylosis.  Range of motion testing showed dorsiflexion to 10 degrees bilaterally and plantar flexion to 25 degrees bilaterally with pain at the end points and no additional limitation on repetitive motion.

In a statement submitted in May 2012, the Veteran wrote that he was receiving treatment for chronic ankle pain and was taking Percocet and ibuprofen.  He reported experiencing foot swelling and numbness in his toes as well as reduced range of motion and difficulty standing and walking.  He felt he should be getting at least 20 percent for each ankle.

On the November 2012 VA examination, the Veteran's range of motion was noted to be dorsiflexion to 20 degrees bilaterally and plantar flexion to 45 degrees bilaterally with no objective evidence of pain.  Repetitive motion did not result in any additional functional limitation, and the Veteran's muscle strength and stability were normal.  There was no ankylosis or need for assistive devices and X-rays showed no evidence of arthritis.

Based on the evidence discussed above, the Board finds that the Veteran's disability picture relative to his bilateral ankle disability is most congruent with a 20 percent disability rating for marked limitation.  While the Veteran demonstrated full range of motion without pain on the most recent examination, the rating criteria is intended to compensate for functional limitation.  The evidence shows that he experiences painful episodes of restricted motion in his ankles multiple times throughout the year which rendered him bedridden.  The range of motion testing performed by his primary care physician at his request, presumably during a more painful period, showed marked limitation of motion significantly beyond that shown on VA examination.  When considering the totality of this evidence, the disability picture more nearly approximates that for the higher, 20 percent, rating.  As noted above, a still higher disability rating is not warranted unless ankylosis is present and such has not been shown.  He retains significant range of motion.

Anxiety Disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, warrants a 70 percent rating.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

The Veteran filed a claim for increased disability rating for anxiety disorder in September 2009.  At that time, he noted that he was taking medication which included Prozac, klonopin, and Valium for his symptoms which included depressed mood, anxiety attacks, and sleep impairment.  

In December 2012, the Veteran was provided a VA examination where the examiner diagnosed adjustment disorder with mixed anxiety and depressed mood, chronic, recurrent and assigned a GAF score of 64.  The examiner noted the Veteran's specific symptoms as including depressed mood, anxiety, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, irritability and increasing social isolation, discomfort and anxiety about medical problems, occasional feelings of worthlessness, diminished energy levels, and diminished participation in usual activities.  The VA examiner assessed the Veteran's disability as resulting in occupational and social impairment with reduced reliability and productivity.  Further, the examiner noted that Veteran worked part time as an independent contractor in insurance and might be capable of working full time on a limited basis, but not in a job with leadership or executive functions because of his tendency to be increasingly irritable, anxious, sad and withdrawn and the likelihood of developing conflicts with co-workers and superiors. 

Based on the assessment provided at the December 2012 VA examination, the Board finds that the Veteran's disability picture is more congruent with a 50 percent disability rating for anxiety disorder.  Specifically, the Board notes that the VA examiner indicated that the Veteran's status was one of reduced reliability and productivity based on his symptoms and included a description of the limitations that would likely attend the Veteran in a more conventional workplace.

The evidence does not indicate that a higher, or 70 percent, disability rating is warranted, as the Veteran has not demonstrated deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  He maintains a marriage and family and is able to function in the insurance industry, albeit on a reduced level, and has not ever shown delusions, hallucinations, or impaired judgment or thought processes.  In addition, the VA examiner assigned a GAF score of 64, reflecting a mild level of symptomatology.  Further, the Veteran has not demonstrated any impaired ability to function independently, appropriately and effectively, tendency to act violently, or neglect of personal appearance and hygiene.  As such, a disability rating higher than 50 percent is not warranted.

Hemorrhoids with Anal Fissure

The RO evaluated the Veteran's hemorrhoids under Diagnostic Code 7336.  See 38 C.F.R. § 4.114.  Those criteria provide for a 10 percent rating for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue that evidence frequent recurrences.  A 20 percent rating is warranted for persistent bleeding and secondary anemia; or, with fissures.  Id.

The December 2009 VA examination noted symptoms of anal itching, diarrhea, pain, nagging feeling to empty bowel, swelling, perianal discharge, and burning.  The Veteran stated that his hemorrhoids recurred frequently and described leakage of stool less than one-third of the time in slight amounts for which a pad was not needed.  On examination, there were external hemorrhoids present which were not reducible, but no thrombosis, excessive redundant tissue, or fistula.  There was an inactive fissure present, but no evidence of anemia, loss of sphincter control, or rectal bleeding.   

The Veteran's disability picture more nearly approximates that of a 20 percent disability rating.  Specifically, the Veteran is shown to have an anal fissure which was inactive on the December 2009 examination but later became active.  The Veteran also reported a slight leakage of stool, although he did not find it necessary to wear a pad.  While persistent bleeding or anemia is not shown, the Veteran's disability merits the higher 20 percent disability rating.  A higher schedular rating is not provided for under the rating criteria.  Moreover, as the 20 percent criteria are only approximated, a rating in excess of 20 percent would not be warranted.

Knee Disabilities

Under Diagnostic Code 5257 a 10 percent rating is assigned for either slight recurrent subluxation or lateral instability.  The criteria for a 20 percent rating are either moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned for severe recurrent subluxation or severe lateral instability.  38 C.F.R. § 4.71a.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  Separate ratings may be assigned for limitation of flexion and extension. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to 30 degrees is 40 percent disabling, and extension limited to 45 degrees is 50 percent disabling.  38 C.F.R. § 4.71a.

Other potentially applicable rating codes for knee disabilities include Diagnostic Codes 5256 (ankylosis), 5258 (dislocated semilunar cartilage), 5259 (removal of the semilunar cartilage); 5262 (impairment of tibia and fibula), and 5263 (genu recurvatum).  As none of these conditions have been shown in either knee, the criteria are not applicable and will not be discussed further.

On October 2010 VA examination, the Veteran reported experiencing weakness, stiffness, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  He had flare-ups as often as three times per week and lasting up to a day at a time, with pain at a severity level of 3 to 5 and only minor functional impairment.  He did not have any incapacitating episodes, but did state that his knees gave out while walking up and down stairs.  On examination the Veteran had normal gait and posture with no evidence of abnormal weight bearing or need for assistive devices.  There was crepitus in both knees but no evidence in either knee of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding, genu recurvatum or locking.  Range of motion testing showed flexion to 85 degrees and extension to 0 degrees bilaterally with pain at the end points, but no additional limitation with repetitive motion.  Stability tests were not performed because of the Veteran's poor range of motion.  X-rays did not show any arthritis, although some prior medical records noted arthritis on X-ray.

A July 2010 note from the Veteran's primary care provider stated that range of motion testing was done at the request of the Veteran.  The provider was not officially trained in the use of goniometer, so values given were approximate.  The Veteran had extension to 0 degrees and flexion to 105 degrees bilaterally, with negative McMurray's tests and no evidence of instability.

On November 2012 VA examination, the diagnosed asymptomatic strains of both knee.  Examination showed full range of motion bilaterally with no evidence of pain, normal muscle strength and stability, no use of braces or assistive devices, and no patellar subluxation.

Based on the evidence discussed above, the Board finds that a disability rating higher than the currently assigned 10 percent rating for either knee is not warranted.  The current rating is assigned based on limitation of motion due to pain, but not to a compensable level, under Diagnostic Code 5003 and the evidence does not demonstrate that a higher rating under other criteria or combination of criteria is warranted.  With respect to range of motion testing, at no time has the Veteran demonstrated any limitation of extension in either knee, and the most severe limitation of flexion shown was 85, significantly exceeding the 30 degrees needed for a rating of 20 percent.  While the October 2010 VA examiner could not perform stability testing, the Veteran's primary care physician found no instability in July 2010 and those findings were echoed by the November 2012 VA examiner.  

Although the 2010 examination reported flare-ups, the caused only minor functional impairment, and flare-ups have not been found on examinations since.  The evidence is against a finding that they result in additional limitation of motion that would warrant higher ratings.  Other functional factors have not been identified on the subsequent examinations; hence such factors could not serve as a route to a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The evidence is against a disability rating higher than 10 percent for each knee.  

Bilateral Pes Planus

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent disability rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent disability rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Other rating criteria applicable to the feet include Diagnostic Code 5280, for hallux valgus, unilateral, which provides a maximum 10 percent rating.  38 C.F.R. § 4.71a, Code 5280.  Alternately, Diagnostic Code 5279 governs ratings for metatarsalgia, and also allows for no more than a 10 percent rating. 38 C.F.R. § 4.71a, Code 5279.

In addition, Diagnostic Code 5284 provides rating criteria for other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

On October 2010 VA examination, the Veteran complained of pain in the bottom and top of feet, occurring about twice a month and lasting more than three hours.  The pain tended to localized, crushing, aching, oppressing, sharp, and cramping, and was at a severity level of 10.  He described the pain as coming on without warning, initially as dull pain for two three days which limited his ability to work, continuing until he was bedridden with pain so severe his feet could not be touched which lasted three to five days.  He had pain, weakness, stiffness, swelling and fatigue, both at rest and when standing or walking, and sometimes could not work at all for three to eight days out of the month.  

Examination showed tenderness bilaterally but no painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness, or instability.  Alignment of the Achilles tendon was normal bilaterally, but there was moderate degree malalignment of both mid-forefeet that could not be corrected with manipulation and moderate hallux valgus bilaterally.  The Veteran stated that he was unable to stand for more than 15 to 30 minutes at a time and required arch supports in his shoes.  X-rays showed moderately advanced pes planus bilaterally.

The note from the Veteran's primary care provider in July 2010 reported evidence of valgus angulation of the os calcis in the left foot.

On November 2012 VA examination, the examiner noted that the Veteran's bilateral pes planus was asymptomatic, with no pain on use or manipulation, no swelling, and no characteristic calluses.  The Veteran's right foot was still symptomatic despite bilateral arch support.  Examination showed no extreme tenderness of the plantar surfaces, no malalignment or deformity, no marked displacement, and no spasm of the Achilles tendon.  X-rays showed no evidence of arthritis or malunion in the feet.

In light of the evidence set forth above, the Board finds that the Veteran's bilateral pes planus is appropriately rated under the currently assigned 10 percent rating.  While there is some evidence suggestive of other disabilities of the feet instead of or in addition to bilateral pes planus, only moderately advanced bilateral pes planus has been shown on X-ray and consistently diagnosed.  The Veteran has reported pain on use and manipulation of the feet, but there is no change in weight-bearing or bowing of the Achilles tendon.  Further, examination has showed no characteristic callosities or marked deformity, or accentuated pain on manipulation.  Hallux valgus and os calcis have been identified but neither has been shown to be productive of severe deformity or malunion, as would be required for separate compensable disability ratings under Diagnostic Codes 5280 or 5273, respectively.  Further, a still higher rating based on Diagnostic Code 5284 for other foot injuries is not warranted because the Veteran has a listed disability of the foot and because the disability shown is not more than moderate in nature.  In short, the assigned 10 percent disability rating is sufficient.

TMJ Disability and Bruxism

A non-compensable rating is currently assigned for the Veteran's TMJ disability under Diagnostic Code 9905, for limited motion of the temporomandibular articulation.  

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is contemplated when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  A Note to Diagnostic Code 9905 states that ranges for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. 

The Veteran's bruxism has been rated by analogy to Diagnostic Code 9913.  See 38 CFR 2.20.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Diagnostic Code 9913 provides criteria for evaluating tooth loss due to loss of substance of body of maxilla or mandible without loss of continuity.  Under Diagnostic Code 9913, a noncompensable rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.  Where the lost masticatory surface cannot be restored by a suitable prosthesis, a 10 percent rating is warranted for the loss of all upper anterior or lower anterior teeth, or for the loss of all upper and lower teeth on one side.  These ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913.

Additional oral conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150 Diagnostic Codes 9900-9916 and include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion and malunion of the mandible, loss of the ramus, loss of the condyloid and coronoid process, loss of the hard palate, loss of the maxilla, and malunion or nonunion of the maxilla.  None of these rating criteria are applicable here because there is no evidence the Veteran has any of these oral conditions.

On April 2011 VA examination, the examiner noted the initial signs of jaw problems were chipping of the teeth, pain in the TMJ, and headaches.  The Veteran had been told by his dentist that the damage had progressed to point of needing crowns on all dentition.  The Veteran described symptoms of difficulty opening mouth, difficulty chewing, especially hard foods, and pain at a severity of 7 to 8 in the TMJ area three to five times per week, lasting a few hours.  He did not have difficulty talking, abscess, or swelling.  He had used a night guard daily since 2010 without much efficacy, and used painkillers as well.  On examination, he was missing teeth 1, 2, 15, 16, 17, 18, 19, and 30.  The examiner noted that his remaining molars and bicuspids had been restored with crowns, and the degree of original occlusal damage due to bruxism could not be determined.  The Veteran's maxilla and mandible were within normal limits and his range of motion showed excursion to 9 mm on the right side and 13 mm on the left side, with inter-incisal motion of 43 mm.  There was no objective evidence of TMJ pain at rest, but there was crepitus on the left side.

After reviewing the evidence, the Board finds that the criteria for compensable disability ratings for TMJ disability or bruxism have not been met.  The Veteran's TMJ disability results in some loss of motion due to pain, but excursion is still in excess of 4 mm to either side and inter-incisal motion is in excess of 41 mm.  As such, there is no basis for compensation due to loss of motion.  In addition, the Veteran's bruxism has resulted in loss of some surface of his teeth which has been repaired with crowns.  Loss of tooth surface due to bruxism is compensable only where no restoration is possible.  The Veteran is not shown to be missing all of his teeth on the upper or lower jaw, or on one side of his mouth, or all of the posterior or anterior teeth.  

The Veteran has described occasionally painful motion.  The examiner did not specifically note pain on motion, but the report of no pain at rest implies such pain on motion.  Given VA's policy to recognize actually painful motion as warranting at least the minimum compensable rating, a 10 percent rating for the TMJ disability is granted.  38 C.F.R. § 4.59 (2013).  A 10 percent rating on that basis for bruxism would constitute pyramiding, because both ratings would contemplate painful jaw, or TMJ, motion.  

Extraschedular Ratings

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, as discussed with respect to each claim.  Notably, the musculoskeletal disability claims are rated largely on range of motion findings and the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding painful motion and functional limitations have been considered.  The rating criteria for psychiatric disabilities include the symptoms discussed both within the Diagnostic Codes and within the DSM-IV, as contemplated by the regulations and the Veteran has not exhibited any symptoms not addressed by these authorities.  Further, the Veteran's TMJ disability and bruxism claims are governed by the more limited rating criteria applicable to dental-related claims and do not present any symptoms not included therein.  As all of the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


Earlier Effective Dates

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  If a claim for disability compensation, i.e., service connection, is received within one year after separation, the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).

On March 31, 2010, the RO received a statement from the Veteran, also dated March 31, 2010, which indicated his intent to file claims of service connection for the following disabilities: "right and left foot, knee, and hip conditions and a mid-back condition secondary to his service connected bilateral ankle condition.  Jaw, teeth, and severe headaches due to his anxiety condition."  The Veteran was subsequently granted service connection for migraine headaches, left knee disability, right knee disability, bilateral pes planus (flatfoot), and bruxism (grinding of teeth).  The effective date assigned for the grants of service connection was March 31, 2010, the date of the receipt of claim.

In accordance with the provisions of 38 U.S.C.A. § 5110(a) (West 2002) and 38 C.F.R. § 3.400 (2013), the effective date assigned for the grants of service connection for migraine headaches, left and right knee disabilities, bilateral pes planus, and bruxism, was the date the claim was completed and received, March 31, 2010.  No prior claim having been filed with respect to any of these disabilities, no earlier effective date is warranted under the law.  The Veteran and his attorney have not submitted any evidence or argument to suggest any basis for a change in the effective date, despite having appealed the issue.  They have not argued that they submitted earlier claims.



ORDER

Entitlement to an increased rating higher than 10 percent a cervical spine disability is denied, except for the period from July 31, 2010 to November 15, 2012, when a 20 percent rating is granted.

Entitlement to an increased rating higher than 10 percent for a low back disability is denied; except for the period from July 31, 2010 to November 15, 2012, when a 20 percent rating is granted.

Entitlement to an increased rating higher than 10 percent for tendonitis of the right wrist is denied.

Entitlement to an increased, 20 percent rating, for a right ankle disability is granted.

Entitlement to an increased, 20 percent rating, for a left ankle disability is granted.

Entitlement to an increased, 50 percent rating, for anxiety disorder is granted.

Entitlement to an increased, 20 percent rating, for hemorrhoids with anal fissure is granted.

Entitlement to an increased rating higher than 10 percent for a right knee disability is denied.

Entitlement to an increased rating higher than 10 percent for a left knee disability is denied.

Entitlement to an initial rating higher than 10 percent for bilateral pes planus is denied.

Entitlement to an initial 10 percent rating for TMJ disability is granted during the entire appeal period.

Entitlement to an initial compensable disability rating for bruxism is denied.

Entitlement to an effective date for service connection for migraine headaches, right knee disability, left knee disability, bilateral pes planus, or bruxism prior to March 31, 2010, is denied.


REMAND

The Veteran seeks service connection for a right shoulder or upper arm disability, claimed as secondary to cervical spine disability, and for right and left hip disabilities, claimed as secondary to low back, bilateral knee, bilateral ankle, and/or bilateral pes planus disabilities.  He has not been provided with VA examinations with relation to these claims and such are required on remand.

The Veteran also seeks a TDIU, and has at all times relevant to this appeal met the schedular criteria for TDIU.  The record does not contain any information on the Veteran's financial status, to include whether his income from his current employment exceeds the poverty level, i.e., is more than marginal in nature.  Nor is there an opinion regarding the Veteran's ability to obtain and maintain reasonably gainful employment in light of his combined physical and mental disabilities.  As such, additional development is required on remand.

Also, the Veteran seeks a disability rating higher than 30 percent for migraines.  It is unclear from the record whether the Veteran's disability picture is congruent with a maximum rating of 50 percent, which requires "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  Specifically, the evidence with respect to the economic impact of the Veteran's migraine headaches requires additional development on remand.
 
Also on appeal is a claim for increased disability rating for allergic rhinitis with asthma.  A review of the VA treatment records shows that asthma has been listed as a current problem for some time, but the VA examinations of record do not include any discussion of asthma, even when addressing rhinitis.  Based on this oversight an additional VA examination is warranted with respect to this claim.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to address his current secondary service connection claims.  Specifically, the examiner should offer opinions with respect to:

a) Does the Veteran have a current disability of his right shoulder or upper arm (to include a diagnosable condition present at any time during the appeals period)?  

If so, the examiner should state whether this disability was at least as likely as not (probability greater than 50 percent) caused by any service-connected disability, specifically cervical spine disability and/or TMJ disability.  

If the disability was not caused by a service-connected disability, the examiner should state whether it was at least as likely as not aggravated (permanently worsened) by a service-connected disability and, if so, provide a baseline assessment of the disability prior to such worsening.

b) Does the Veteran have a current disability of his right and/or left hip (to include a diagnosable condition present at any time during the appeals period)?  

If so, the examiner should state whether this disability was at least as likely as not (probability greater than 50 percent) caused by any service-connected disability, specifically low back disability, bilateral knee disability, bilateral pes planus, and/or bilateral ankle disability.

If the disability was not caused by a service-connected disability, the examiner should state whether it was at least as likely as not aggravated (permanently worsened) by a service-connected disability and, if so, provide a baseline assessment of the disability prior to such worsening.

The examiner should provide the rationale for all opinions rendered.  A copy of the claims file should be provided to the examiner for review.

2. Afford the Veteran a VA examination to address the current severity of allergic rhinitis and asthma.  The examiner should not that the claims folder was reviewed.

3. Then afford the Veteran a VA examination to determine whether his current service-connected disabilities (to include any additional disabilities determined to be entitled to service-connection pursuant to the development above), when considered as an aggregate, render him unable to obtain and maintain reasonably gainful employment.

The examiner should provide reasons for the opinion, including consideration of whether any employment has been marginal (sheltered or earnings that are less than the poverty rate for a single person).  The examiner should note that the claims folder was reviewed.

4. The AOJ should afford the Veteran an examination to assess the current severity of migraines.  The examiner should note that the claims folder was reviewed.  The examiner should not the extent of prostrating attacks of migraine and whether the disability causes severe economic inadaptability.  

5. If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


